EXHIBIT 10.21

CPI CARD GROUP INC.

2019 EXECUTIVE INCENTIVE PLAN

1.         Purpose. This CPI Card Group Inc. (the “Company”) 2019 Executive
Incentive Plan (the “Plan”) is designed to align the interests of the Company
and eligible key employees of the Company and its subsidiaries.

2.         Adoption of the Plan. The Company, intending to be legally bound,
hereby adopts the Plan effective as of January 1, 2019 (the “Effective Date”).
The Plan shall be in effect from the Effective Date and shall continue until
December 31, 2019, unless earlier terminated by the Company in accordance with
Section 8(e) (the “Term”). The expiration or termination of the Term shall not
in any event reduce or adversely affect any amounts due to any Participant
hereunder for any Performance Period ending on or before such date.

3.         General. Unless explicitly provided for in a written agreement
between the Company and a Participant, the compensation provided under the Plan
is intended to be in addition to all other compensation payable to Participants
under any employment agreement or incentive plan or program in effect with the
Company or its direct or indirect subsidiaries.

4.         Definitions. For purposes of this Plan:

(a)        “Adjusted EBITDA” means EBITDA as may be adjusted for (i) stock
compensation expense, (ii) foreign currency changes, (iii) legal costs incurred
with certain patent and shareholder litigation, (iv) impairments, (v)
restructuring charges, (vi) other significant, unusual and non-recurring
charges, and, (vii) on a quarterly basis, revenue work-in-process.  On an annual
basis, revenue work-in-process is included in Adjusted EBITDA in accordance with
U.S. GAAP.

(b)        “Adjusted Free Cash Flow”  means Free Cash Flow as may be adjusted
for (i) interest, (ii) cash taxes, (iii) stock compensation expense, (iv)
foreign currency changes, (v) legal costs incurred with certain patent and
shareholder litigation, (vi) impairments, (vii) impacts due to working capital
timing between quarters, (viii) restructuring charges and (ix) other significant
unusual and non-recurring events.

(c)        “Annual Performance Incentive” means the amount designated as the
Annual Performance Incentive in a Participant’s Participation Agreement.

(d)        “Board” means the Company’s Board of Directors.

(e)        “Cause” means, unless otherwise specified in a Participant’s
employment or other written agreement between the Participant and the Company,
the Participant’s (i) material breach of Participant’s duties and
responsibilities, which is not remedied within thirty (30) days after the
Company gives the Participant written notice specifying such breach, (ii)
commission of a felony, (iii) commission of or engaging in any act of fraud,
embezzlement, theft, a material breach of trust or any material act of
dishonesty involving the Company or its subsidiaries, which, in each case,
proximately causes substantial and material economic injury to the Company and
its subsidiaries, taken as a whole, (iv) significant violation of the code of
conduct of the Company or







--------------------------------------------------------------------------------

 



 

its subsidiaries or of any statutory or common law duty of loyalty to the
Company or its subsidiaries, or (v) the Participant’s material breach of any
written covenant or agreement with the Company or its subsidiaries not to
disclose any confidential information related to the Company or its
subsidiaries, or not to compete or interfere with the Company or its
subsidiaries, which, in each case that, if susceptible to remedy, is not
remedied within thirty (30) days after the Company gives the Participant written
notice specifying such breach.

(f)        “Committee” means the Compensation Committee of the Board.

(g)        “Company Group” means the Company and its direct and indirect
subsidiaries.

(h)        “Disability” means, unless otherwise specified in a Participant’s
employment or other written agreement between the Participant and the Company, a
Participant’s inability, due to physical or mental incapacity, to perform the
essential functions of the Participant’s job, for one hundred eighty (180)
consecutive days.

(i)         “EBITDA” means The Company’s earnings from continuing operations,
before interest, taxes, depreciation, and amortization as determined in
accordance with past practice.

(j)         “Free Cash Flow” means cash flow from operations, less capital
expenditures.

(k)        “Good Leaver” means a Participant whose employment or service with
the Company Group is terminated by the Company for a reason other than Cause, is
terminated by the Participant for Good Reason or is terminated due to the
Participant’s death or Disability.

(l)         “Good Reason” means, unless otherwise specified in a Participant’s
employment or other written agreement between the Participant and the Company,
any of the following, in each case, without the Participants written consent:
(i) a change in the Participant’s title or any material diminution of
Participant’s responsibilities or authority or the assignment of any duties
inconsistent with the Participant’s position, in each case, compared to what was
in effect as of the Effective Date; (ii) a reduction of the Participant’s annual
base salary; or (iii) a relocation of the Participant’s principal office
location more than fifty (50) miles from the Company’s offices at which the
Participant is based as of the Effective Date (except for required travel on the
Company’s business to an extent substantially consistent with the Participant’s
business travel obligations as of the Effective Date).  Notwithstanding the
foregoing, the occurrence of an event that would otherwise constitute Good
Reason will cease to be an event constituting Good Reason upon any of the
following: (x) the Participant’s failure to provide written notice to the
Company within thirty (30) days of the first occurrence of such event; (y)
substantial correction of such occurrence by the Company within thirty (30) days
following receipt of the Participant’s written notice described in (x); or (z)
the Participant’s failure to actually terminate employment within the thirty
(30)-day period following the expiration of the Company’s thirty (30)-day cure
period.

(m)       “Participant” shall have the meaning ascribed thereto in Section 5
hereof.





2

--------------------------------------------------------------------------------

 



 

(n)        “Participation Agreement” means the agreement or notification
provided to a Participant granting a Participant the opportunity to earn a
Performance Incentive under this Plan.

(o)        “Performance Goals” means the Performance Metrics established by the
Committee for the Board, that will be consist of (i) Quarterly Threshold
Performance Goals, (ii) Quarterly Target Performance Goals, (iii) Quarterly
Maximum Performance Goals (collectively, the “Quarterly Performance Goals”),
(iv) Annual Threshold Performance Goals, (v) Annual Target Performance Goals,
and (iv) Annual Maximum Performance Goals (collectively, the “Annual Performance
Goals”).  For purposes of catch-up payments described in Section 6(b),
“Performance Goals” will consist of (x) Cumulative Quarterly Threshold
Performance Goals; (y) Cumulative Quarterly Target Performance Goals; and (z)
Cumulative Quarterly Maximum Performance Goals, collectively, the “Cumulative
Performance Goals” of applicable Performance Metrics.

(p)        “Performance Incentive” means the Quarterly Performance Incentive and
the Annual Performance Incentive.

(q)        “Performance Metric” means the specific performance criteria used in
determining Performance Goals for the Performance Period; provided that each
Performance Metric shall be adjusted on a pro forma basis to take into account
any acquisitions or dispositions consummated during the Performance Period. To
the extent relevant, the Committee shall have the discretion to adjust the
Performance Metrics on a pro forma basis to exclude costs and benefits
associated with the Company’s restructuring and other unusual and/or
non-recurring items.

(r)        “Performance Period” means (i) for Participant’s Quarterly
Performance Incentive, each successive calendar quarter commencing during the
Term, and (ii) for a Participant’s Annual Performance Incentive, calendar year
2019.

(s)        “Quarterly Performance Incentive” means the amount designated as the
Quarterly Performance Incentive in a Participant’s Participation Agreement.

(t)         “Revenue” means net sales adjusted for work-in-process as determined
in accordance with GAAP.

(u)        “Section 409A” means Section 409A of the Internal Revenue Code of
1986, as amended.

5.         Eligible Participants. Each person designated by the Committee from
time to time shall be a Participant under the Plan and eligible to receive a
Quarterly Performance Incentive and an Annual Performance Incentive with respect
to each applicable Performance Period.

6.         Term of Participation.

(a)        Quarterly Performance Incentive.  Quarterly Performance Incentives
will be earned in accordance with this Section 6(a).





3

--------------------------------------------------------------------------------

 



 

(i)         Single Quarter Measurement.  Subject to the provisions of this Plan
and any Participation Agreement, each Participant shall earn a Quarterly
Performance Incentive as of the end of each applicable Performance Period,
depending upon the extent to which the Performance Goals have been achieved for
such Performance Period.

(ii)       Cumulative Measurement. In addition to being measured on a quarterly
basis, each Performance Metric shall be measured cumulatively as of the end of
the second Performance Period and each Performance Period thereafter (a
“Relevant Performance Period”).  A “catch-up” payment may be made to the extent
the Company equals or exceeds the Cumulative Performance Goals/Metrics for the
applicable Performance Period.  The amount of the catch-up payment will be equal
to the excess of (i) the aggregate Quarterly Performance Incentive payable for
such Relevant Performance Period based on the achievement of the applicable
Cumulative Performance Goals for such Relevant Period over (ii) the aggregate
amount of Quarterly Performance Incentives previously paid to the Participant
and the amount payable to the Participant under Section 6(a)(i) above for the
Relevant Performance Period.

(b)        Annual Performance Incentive.  Annual Performance Incentives will be
earned in accordance with this Section 6(b). Subject to the provisions of this
Plan and any Participation Agreement, each Participant shall earn an Annual
Performance Incentive as of the end of the applicable Performance Period,
depending upon the extent to which the applicable Performance Goals have been
achieved for such Performance Period.

(c)        Performance Goals.  Exhibit A sets forth the (i) relevant Performance
Goals for each Performance Period and (ii) the percentage of each Participant’s
Quarterly Performance Incentive amount and Annual Incentive Performance amount
payable upon the achievement of the applicable Performance Goals.  The payout
schedule for a Performance Incentive for a Participant shall be based on the (a)
Participant’s individual target payment amount that has been approved by the
Committee and included in the Participant’s Participation Agreement and (b) the
level of achievement of the applicable Performance Metrics for a particular
Performance Period.  Except as otherwise may be provided by the Committee, in
its sole discretion, no Performance Incentive shall be payable for a Performance
Metric unless the applicable Threshold Performance Goals for such Performance
Metric are achieved.  Notwithstanding anything to the contrary herein, the
Committee shall have the right, in its sole discretion, to reduce or eliminate
all or any portion of Performance Incentive payable to a Participant based on
individual performance or any other factors that the Committee, in its
discretion, shall deem appropriate.

(d)        Continued Employment.  Except as set forth below, to earn a
Performance Incentive for any Performance Period, a Participant must remain
employed by the Company Group through the date on which the Performance
Incentive for the applicable Performance Period is paid. Except as set forth in
this Section 6(d), a Participant whose employment with the Company terminates
for any reason prior to the date on which the Performance Incentive for the
applicable Performance Period is paid shall forfeit the right to any Performance
Incentive for that Performance Period. Notwithstanding the foregoing, a
Participant who becomes a Good Leaver during a Performance Period shall be
entitled to a pro rata portion (based on the percentage of the Performance
Period the Participant was engaged by the Company Group) of the Performance
Incentive that would otherwise have been earned for such Performance Period.





4

--------------------------------------------------------------------------------

 



 

7.         Performance Certification. Promptly after the end of each Performance
Period and as soon as quarterly financials are estimable, the Committee shall
certify the degree to which the applicable Performance Goals have been achieved
and the amount of Payment Incentive payable to each Participant hereunder. Any
Performance Incentive required to be made under this Plan shall be paid on a
fully-vested basis by the Company as soon as possible after the end of the
applicable Performance Period, but in any event not less than (i) forty five
(45) days after the end of the Performance Period with respect to the Quarterly
Performance Incentive for the first, second and third quarterly Performance
Period, and (ii) seventy-five (75) days after the of the Performance Period with
respect to the fourth quarter Quarterly Performance Incentive and the Annual
Performance Incentive.

8.         Plan Administration. This Plan shall be administered by the
Committee. The Committee is given full authority and discretion within the
limits of this Plan to establish such administrative measures as may be
necessary to administer and attain the objectives of this Plan and may delegate
the authority to administer the Plan to an officer of the Company. The Committee
(or its delegate, as applicable) shall have full power and authority to construe
and interpret this Plan and any interpretation by the Committee shall be binding
on all Participants and shall be accorded the maximum deference permitted by
law.

(a)        All rights and interests of Participants under this Plan shall be
non-assignable and nontransferable, and otherwise not subject to pledge or
encumbrance, whether voluntary or involuntary, other than by will or by the laws
of descent and distribution. In the event of any sale, transfer or other
disposition of all or substantially all of the Company’s assets or business,
whether by merger, stock sale, consolidation or otherwise, the Company may
assign this Plan.

(b)        Any payment to a Participant in accordance with the provisions of
this Plan shall, to the extent thereof, be in full satisfaction of all claims
against the Company Group related to this Plan, and the Company may require
Participant, as a condition precedent to such payment, to execute a receipt and
release to such effect.

(c)        Payment of amounts due under the Plan shall be provided to a
Participant in the same manner as Participant receives his or her regular
paycheck or by mail at the last known address of Participant in the possession
of the Company, at the discretion of Committee. The Company may deduct all
applicable taxes and any other withholdings required to be withheld with respect
to the payment of any award pursuant to this Plan.

(d)        The Company shall not be required to establish any special or
separate fund or to make any other segregation of assets to ensure the payment
of any award provided for hereunder. Quarterly Performance Incentive payments
shall not be considered as extraordinary, special incentive compensation, and it
will not be included as “earnings,” “wages,” “salary,” or “compensation” in any
welfare, life insurance or other arrangement of the Company Group.

(e)        The Company shall have the right, in its sole discretion, to modify,
supplement, suspend or terminate this Plan at any time; provided that, except as
required by law, in no event shall any amendment or termination adversely affect
the rights of Participants regarding any Performance Incentive for a Performance
Period that has commenced as of the date





5

--------------------------------------------------------------------------------

 



 

of such action without the prior written consent of the affected Participants.
Subject to the foregoing, the Plan shall terminate upon the satisfaction of all
obligations of the Company or its successor entities hereunder.

(f)        Nothing contained in this Plan shall in any way affect the right and
power of the Company to discharge any Participant or otherwise terminate his or
her employment at any time or for any reason or to change the terms of his or
her employment in any manner.

(g)        Except as otherwise provided under this Plan, any expense incurred in
administering this Plan shall be borne by the Company.

(h)        Captions preceding the sections hereof are inserted solely as a
matter of convenience and in no way define or limit the scope or intent of any
provision hereof.

(i)         The administration of the Plan shall be governed by the laws of
Colorado, without regard to the conflict of law principles of any state. Any
persons or corporations who now are or shall subsequently become parties to the
Plan shall be deemed to consent to this provision.

(j)         The Plan is intended to either comply with, or be exempt from, the
requirements of Section 409A. To the extent that the Plan is not exempt from the
requirements of Code Section 409A, the Plan is intended to comply with the
requirements of Code Section 409A and shall be limited, construed and
interpreted in accordance with such intent. Notwithstanding the foregoing, in no
event whatsoever shall the Company be liable for any additional tax, interest,
income inclusion or other penalty that may be imposed on a Participant by Code
Section 409A or for damages for failing to comply with Code Section 409A.

* * * * * * * *

 

 



6

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, the Company has caused the Plan to be signed by its duly
authorized officer as of the date first set forth above.

 

CPI CARD GROUP INC.

 

 

 

By:

/s/ Lisa Jacoba

 

 

 

Name:

Lisa Jacoba

 

 

 

Its:

Chief Human Resources Officer

 





 

--------------------------------------------------------------------------------

 



Exhibit A

Performance Metrics and Goals

 

 

1.    Payable if Quarterly Threshold Performance Metric Achieved:

50% of the Applicable Portion of the Participant’s Target Quarterly Performance
Incentive

2.    Payable if Quarterly Target Performance Metric Achieved:

100% of the Applicable Portion of the Participant’s Target Quarterly Performance
Incentive

3.    Payable if Quarterly Maximum Performance Metric Achieved:

200% of the Applicable Portion of the Participant’s Target Quarterly Performance
Incentive1

4.    Payable if Cumulative Quarterly Threshold Performance Metric Achieved:

50% of the Applicable Portion of the Participant’s aggregate Target Quarterly
Performance Incentive through the end of the Applicable Performance Period

5.    Payable if Cumulative Quarterly Target Performance Metric Achieved:

100% of the Applicable Portion of the Participant’s aggregate Target Quarterly
Performance Incentive through the end of the Applicable Performance Period

6.    Payable if Cumulative Quarterly Maximum Performance Metric Achieved:

200% of the Applicable Portion of the Participant’s aggregate Target Quarterly
Performance Incentive through the end of the Applicable Performance Period2

7.    Payable if Annual Threshold Performance Metric Achieved:

50% of the Applicable Portion of the Participant’s Target Annual Performance
Incentive

8.    Payable if Annual Target Performance Metric Achieved:

100% of the Applicable Portion of the Participant’s Target Annual Performance
Incentive

9.    Payable if Annual Maximum Performance Metric Achieved:

200% of the Applicable Portion of the Participant’s Target Annual Performance
Incentive

10.  Portion of Applicable Portion Payable if Achievement is Between Performance
Metrics:

Calculated on the basis of straight-line interpolation

 

 

--------------------------------------------------------------------------------